February 3, 1925. The opinion of the Court was delivered by
Appeal from an order of the Circuit Court overruling a demurrer to the complaint. Let the complaint be set out in the report of the case.
The complaint, in substance, alleges that the defendants provided the plaintiff, employed as a yard conductor, with an unsafe place to work, in that the place of work, a freight railroad yard, was a customary resort for thieves and robbers induced and caused to resort there by conditions within the control of the defendants and by them negligently maintained, that the plaintiff, while in the discharge of his duty in the nighttime, at the place of work provided, unintentionally surprised a gang of desperadoes engaged in car breaking and robbery, and was by them shot and seriously wounded; that prior to the date of his injury the plaintiff had complained to his superiors of the dangers to which employees were exposed by reason of thieves and outlaws making of his place of work a customary rendezvous for purposes of pillage, etc., and "was advised that such unsafety was known, but would be remedied"; that plaintiff's injury was caused by the negligence of the defendants in failing to remove or correct the conditions which made the place of work a resort for outlaws and unsafe on that account, and in failing to provide the place of work with adequate police protection.
The defendants demurred on the grounds that it appears upon the face of the complaint: (1) "That the alleged negligence of the defendants was not the proximate cause of plaintiff's injury"; (2) "that the proximate cause of plaintiff's injury was a direct unlawful act of a gang of thieves and robbers"; and (3) "that the legal connection between the alleged delicts of the defendants and the injury of the plaintiff was broken by an independent intervening cause, the same being a wrongful and negligent act of a band of outlaws who were the nearest responsible agency, and from which independent and intervening act the injury to plaintiff followed as a proximate result." *Page 132 
The validity of appellants' contentions turns upon the application to the particular facts of this case of the general principle of the law of torts that "if the original wrong only becomes injurious in consequence of the intervention of some distinct wrongful act or omission by another, the injury shall be imputed to the last wrong as the proximate cause, and not to that which was more remote." Cooley on Torts, p. 69. That principle was thus broadly stated by Mr. Justice Holmes in the libel case of Burt v. AdvertiserNewspaper Co., 154 Mass. 238; 28 N.E., 1; 13 L.R.A., 97:
"Wrongful acts of independent third persons, not actually intended by the defendant, are not regarded by the law as antural consequences of his wrong, and he is not bound to anticipate the general probability of such acts, any more than a particular act by this or that individual."
Appellants say that, since it appears upon the face of the complaint that the injury sustained by the plaintiff was directly caused by the intervention of the wrongful, illegal, and criminal acts of independent third persons, under the foregoing principle, thus broadly stated by eminent authorities, the complaint alleges no cause of actionable negligence, and the demurrer should have been sustained. In support of that position are cited the following decisions:Carter v. A.C.L. Ry. Co., 109 S.C. 119; 95 S.E., 357; 11 A.L.R., 1411. Chancey v. N.  W. Ry. Co.,93 S.E., 834. Cobb v. Great Western R. Co., 1 Q.B., 459.McDowell v. Railroad Co., 2 K.B., 331; 337. Atchison,T.  S.F. Ry. Co. v. Calhoun, 213 U.S. 1;29 S.Ct., 321; 53 L.Ed., 674. Henderson v. Dade Coal Co., et al.,100 Ga. 568; 28 S.E., 251; 40 L.R.A. 95. Thomas v.Sloss-Sheffeld Steel  Iron Co., 144 Ala., 188;39 So., 715. Kelly v. Shelby R. Co., 22 S.W. 445; 15 Ky. Law Rep., 311. Nickey v. Steuder, 164 Ind., 189;73 N.E., 117. Fraser v. Chicago, R.I.  P. Ry. Co.,101 Kan., 122; 165 P., 831, L.R.A., 1917F, 749. *Page 133 
Conceding that the principle as stated by Judge Cooley and by Mr. Justice Holmes may be soundly applied to so large a majority of tort cases at to justify its enunciation as a general rule in the form stated by them that it is not a rule without exception or of universal application would seem to be readily apparent when examined in the light of the basic principle of the law of negligence to which all other principles are subsidiary and with which they must ultimately square. That principle is "that the foundation of liability for negligence `is knowledge — or what is deemed in law to be the same thing, opportunity, by the exercise of reasonable diligence to acquire knowledge — of the peril which subsequently results in injury'" Fosterv. Union [S.C.], 123 S.E., 839, 842), coupled with a legal duty owed to the person injured to exercise the care of the man of ordinary sense and prudence to prevent the existence of the conditions, or the occurrence of the event, to which the injury is alleged to be traceable. The proposition that the wrongful or illegal act of an independent third person may not be regarded as such a consequence of a tort-feasor's alleged wrong as should entail legal liability must rest, in the last analysis, upon the assumption that such a consequence is not one of which a person who assumes the discharge of the ordinary civil obligation has knowledge or the opportunity by the exercise of reasonable diligence to acquire knowledge; that it is an unnatural and abnormal intervention in the ordinary train of events and consequences not reasonably to be anticipated from the act or omission which is charged to the alleged tort-feasor as a breach of duty. Ordinarily, it may be conceded that the danger of injury to a servant from the illegal or criminal acts of independent third persons is not a danger of which the master in the discharge of his duty to provide a safe place to work, etc., has such knowledge, or the opportunity to acquire knowledge, as would impose liability for such an injury. If so, a fortiori, the master is not ordinarily *Page 134 
bound to anticipate such intervention, and is under no obligation to exercise care to provide against dangers from that source. And that is true, even though "the defendants' negligence may put a temptation in the way of another person to commit a wrongful act, by which the plaintiff is injured." Shearman  Redfield on Negligence (5th Ed.) § 25.
But, where it appears that the master has actual knowledge of conditions within his control which conduce to expose a servant in the performance of the master's work to danger from the lawless acts of third persons, and that the intervention of such illegal acts of third persons is a consequence reasonably to be expected from the maintenance of such conditions, a different case is presented. In the case at bar it is alleged that the conditions rendering the servant's place of work unsafe were "knowingly" maintained; that defendants had actual notice of the danger from the intervention of the lawless acts of third persons; and that the unsafety of the place of work from that source was recognized by the defendants as a condition calling for remedial action. Proof of that state of acts would, we think, clearly warrant the inference that the lawless act of the third persons which resulted in injury to the servant was a consequence within the actual contemplation of the defendants and was not such a consequence as could not reasonably be expected to follow in natural and ordinary sequence from the original act or omission upon which the actionable negligence is predicated. If the intervention of the lawless acts of third persons was by virtue of the defendants' knowledge of the situation, a consequence reasonably to be expected, it was not a consequence too remote to entail liability, for "that which is reasonably to be expected will be regarded [as both proximate and natural], although it may be considerably removed." Harrison v. Berkeley, 1 Strob., 525; 549 (47 Am. Dec. 578). In that state of the facts there remains no tenable basis for a conclusion that, *Page 135 
merely because the act which results in, or concurs as an efficient cause in producing, the injury was illegal in character, and was an act for which independent third persons were also liable as tort-feasors, the alleged negligence of the defendants was thereby insulated, and the causal connection broken. If the intervention is reasonably to be expected, and hence is to be regarded as a natural and proximate consequence, the fact that it consists in wrongful misconduct for which third persons might also be held legally responsible furnishes no sound reason, as we apprehend, for declining to apply the logical and well-established doctrine that an intervening cause, brought to bear by an independent, responsible human agency, will not break the causal connection, if such intervening cause was induced, produced, or set in motion by the negligence charged to the original wrongdoer. 22 R.C.L., 134, § 19; Foster v. Union, supra.
In the view indicated, the demurrer to the complaint was properly overruled. In the limited time at our command, a review of the decisions cannot be undertaken. None of the cases cited by appellants appear, as we think, to have been decided upon a state of facts so closely analogous to those of the case at bar as to warrant discussion. As has been well said of the decided cases involving the law of proximate cause (Moody, J., in Atchison, T.  S.F. Ry.Co. v. Calhoun, 213 U.S. 1; 29 S.Ct., 321;53 L.Ed., 671) "no case exactly resembles another, and slight differences of fact may be of great importance." It is, perhaps, proper to observe, however, that our own case ofCarter v. R. Co., supra, holding that the proximate cause of an injury to a railroad station master inflicted by a robber was not the failure to provide sufficient lights but the act of the robber involved essentially different facts. That case was correctly decided substantially upon the ground that the alleged misconduct of the master in failing to provide adequate lights about the station premises was not conduct of a character, which, according to the usual *Page 136 
experience of mankind, was calculated to invite or induce the intervention of the subsequent cause of the plaintiff's injury through the criminal act of a third person; the Court saying:
"There was no causal connection * * * between the two events. That kind of an injury was neither a natural nor a probable consequence which might reasonably have been expected to result from the failure to keep all the lights burning."
As pointed out above, accepting at their face value the allegations of the complaint in the case at bar, the plaintiff's injury was both a natural and probable consequence which not only might reasonably have been expected to result from the alleged delicts of the defendants, but was actually recognized as a consequence so probable as to justify the promise of remedial action.
It follows that the judgment of the Circuit Court must be affirmed.
MESSRS. JUSTICES WATTS and FRASER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate.
MR. JUSTICE FRASER: I think Coleman v. Railroad Co.,25 S.C. 446; 60 Am. Rep., 516, is conclusive of this case.